           Case 6:21-cv-00043-ADA-JCM Document 1-8 Filed 01/18/21 Page 1 of 8



While in Congress, David Valadao made millions from his business -- but Valadao was repeatedly sued for fraud
and failing to pay over ten million in debts. Valadao’s business failed to pay taxes and filed for bankruptcy --
sticking taxpayers, workers, and small businesses with a thirteen million dollar bill. Worse, after a worker’s arm
was cut off at Valadao’s business -- due to a dangerous piece of Valadao’s machinery -- the state investigated and
fined Valadao’s business for failing to protect workers and a jury ruled Valadao’s business was to blame.

As A Member Of Congress, Valadao Disclosed Receiving Between $6 Million And $30 Million In Income
From Valadao Dairy. [Clerk of the House of Representatives, accessed 10/17/19]

                                  David Valadao Income From Valadao Dairy
 Report                       Amount Low               Amount High                       Description
 2012                         $1,000,001               $5,000,000                        Partnership / Farm
                                                                                         Income
 2013                         $1,000,001                   $5,000,000                    Partnership / Farm
                                                                                         Income
 2014                         $1,000,001                   $5,000,000                    Partnership / Farm
                                                                                         Income
 2015 (Amended)               $1,000,001                   $5,000,000                    Partnership / Farm
                                                                                         Income
 2016                         $1,000,001                   $5,000,000                    Partnership / Farm
                                                                                         Income
 2017                         $1,000,001                   $5,000,000                    Partnership / Farm
                                                                                         Income
 2019 (Termination)           N/A                         N/A
 Total                        $6,000,006                  $30,000,000
                            [Clerk of the House of Representatives, accessed 10/17/19]

As A Member Of Congress, Valadao Disclosed Receiving At Least $15 Million In Income From Triple V
Dairy. [Clerk of the House of Representatives, accessed 10/17/19]

                                  David Valadao Income From Triple V Dairy
 Report                       Amount Low               Amount High                       Description
 2012                         $1,000,001               $5,000,000                        Partnership / Farm
                                                                                         Income
 2013                         $1,000,001                   $5,000,000                    Partnership / Farm
                                                                                         Income
 2014                         $1,000,001                   $5,000,000                    Partnership / Farm
                                                                                         Income
 2015 (Amended)               $5,000,000                   $5,000,000+                   Partnership / Farm
                                                                                         Income
 2016                         $5,000,000                   $5,000,000+                   Partnership / Farm
                                                                                         Income
 2017                         $5,000,000                   $5,000,000+                   Partnership / Farm
                                                                                         Income
 2019 (Termination)           N/A                          N/A
 Total                        $18,000,003                  $30,000,000+

2017: In His Annual Personal Financial Disclosure Report, Valadao Disclosed Being A Partner At Valadao
Dairy And Triple V Dairy. [Clerk of the House of Representatives, filed 6/12/18]
           Case 6:21-cv-00043-ADA-JCM Document 1-8 Filed 01/18/21 Page 2 of 8




                              [Clerk of the House of Representatives, filed 6/12/18]

 November 2017: Valadao’s Triple V Dairy Allegedly Failed To Pay Two Loans From Rabobank Valued At
$8.3 Million. “A dairy owned by Hanford Rep. David Valadao and his family appears headed for the auction block,
as creditors have taken control of the day-to-day operations and have begun selling off cattle and equipment to pay
back more than $8 million in unpaid loans. In November, Rabobank sued Triple V Dairy in Fresno County
Superior Court, alleging two loans totaling about $8.3 million had gone unpaid. The lawsuit names Triple V,
located east of Corcoran; the Republican congressman; five of his family members; two other businesses, Lone Star
Dairy and Two Star Dairy; and 50 unnamed defendants. Court documents dated March 28 show that both sides
agreed that Rabobank would take control of Triple V Dairy until its sale can be negotiated. Rabobank appointed
John Van Curen, president of Old West Ranch Company in Fresno, as its agent to handle the day-to-day affairs at
Triple V.” [Fresno Bee, 6/11/18]

Lawley’s Filed A Lawsuit Alleging Triple V Cattle Failed To Pay For $1 Million In Animal Products.
“California agricultural bank Rabobank sued Triple V in November for breaking its contract, alleging the farm
defaulted on $8.3 million in loans for heifers and feed. And Stockton cattle farm supply company Lawley’s said in
a lawsuit filed last month that Triple V had failed to pay for an additional $1 million in animal nutrition and
immunizer products that the farm bought on credit.” [Mercury News, 3/12/18]

Lawley’s Filed 11 Complaints Against Valadao, Including Breach Of Contract, Fraud, Intentional
Misrepresentation, And Negligent Misrepresentation. [San Joaquin County Superior Court, Case # STK-CV-
UDC-2018-1580, filed 2/9/18]
           Case 6:21-cv-00043-ADA-JCM Document 1-8 Filed 01/18/21 Page 3 of 8




               [San Joaquin County Superior Court, Case # STK-CV-UDC-2018-1580, filed 2/9/18]

Land O’ Lakes Alleged Triple V Dairy Owed $792,636 For “Milk-Replacer Products” And Other Unpaid
Debts. [United States District Court Eastern District of California, Case # 1:18-cv-00460, filed 4/3/18 (Page 4)]




     [United States District Court Eastern District of California, Case # 1:18-cv-00460, filed 4/3/18 (Page 4)]

2016: Valadao And Triple V Dairy Were Named In A $6,018 Tax Lien In Tulare County. [Tulare County Tax
Collector, 9/26/16]
           Case 6:21-cv-00043-ADA-JCM Document 1-8 Filed 01/18/21 Page 4 of 8




                                     [Tulare County Tax Collector, 9/26/16]

In His Bankruptcy Filing, Valadao Listed Owing The Internal Revenue Service $11,000 For Payroll Taxes
Relating To Unpaid “Triple V Payroll Taxes.” [United States Bankruptcy Court for the Eastern District of
California, Case #19-10542, Voluntary Petition for Individuals Filing for Bankruptcy, filed 2/15/19 (Page 3)]




  [United States Bankruptcy Court for the Eastern District of California, Case #19-10542, Voluntary Petition for
                           Individuals Filing for Bankruptcy, filed 2/15/19 (Page 3)]
            Case 6:21-cv-00043-ADA-JCM Document 1-8 Filed 01/18/21 Page 5 of 8



Valadao Filed For Chapter 7 Bankruptcy Protection For Their Dairy And Cattle Businesses. “Citing business
debts totaling more than $13 million, former Rep. David Valadao and his wife have filed for bankruptcy protection
for their dairy and cattle businesses. The couple filed last week for Chapter 7 protection with the U.S. Bankruptcy
Court for the Eastern District of California in Fresno for their related businesses, Triple V Dairy, Triple V Cattle
and Valadao Dairy in the Hanford and Tulare areas.” [The Business Journal, 3/1/19]

        Chapter 7 Bankruptcy Seeks To Rid Debtors Of Personally Liability For Their Debts. “The objective
        of both Chapter 7 and Chapter 13 bankruptcy is to obtain a ‘discharge’ of debts. If the bankruptcy court
        discharges your debts in bankruptcy, it means that you will be no longer be held personally liable for these
        debts. Most consumer debt, including medical bills and credit card bills, is dischargeable. Certain debts,
        however, are non-dischargeable, meaning they cannot be wiped out through bankruptcy. These are debts
        that Congress has decided should not be able to be discharged for public policy reasons.” [Justia, accessed
        6/15/20]

Valadao’s Bankruptcy Listed Over $13 Million In Liabilities Owed To The IRS, Workers At Triple V Dairy,
And Businesses. [Valadao Voluntary Petition for Individuals Filing for Bankruptcy, filed 2/15/19]

                                             Valadao Liabilities
 Creditor                               Amount                                 Notes
                                                                               Claim secured with 2018 Chevrolet
 Kings Federal Credit Union              $     25,000.00                       Traverse 45000
 California Attorney General            -                                      (Blank)
 California Department of Tax           -                                      (Blank)
 Employment Development
 Department                             -                                      (Blank)
 Franchise Tax Board                    -                                      (Blank)
 Internal Revenue Service                $     11,000.00                       Triple V Payroll Taxes
 Kings County Tax Collector             -                                      (Blank)
 Securities & Exchange Commission       -                                      (Blank)
 State Compensation Insurance Fund      -                                      (Blank)
 United States Attorney                 -                                      (Blank)
 United States Department of Justice    -                                      (Blank)
 AAA Quality Services, Inc.              $      1,395.35                       Partnership Debt - Triple V Dairy
 Animal Health International             $    171,357.00                       Partnership Debt - Triple V Dairy
 Automated Dairy Systems                 $     35,559.72                       Partnership Debt - Triple V Dairy
 AZ Auto Parts                           $      3,759.15                       Partnership Debt - Triple V Dairy
                                                                               For notice purposes – attorneys for
 Baker Manock & Jensen                  -                                      Rabobank
 Best Weigh Scale Co., Inc.              $      3,475.20                       Partnership Debt - Triple V
 Bre Ella Farms, Inc.                    $     78,728.00                       Partnership Debt - Triple V Dairy
 Calva Products, LLC                     $    876,530.00                       Partnership Debt - Triple V Dairy
 Cardmember Service                      $      8,272.50                       Partnership Debt - Triple V Dairy
 Central California Implement            $      8,736.00                       Partnership Debt - Triple V Dairy
 Chrysler Capital                       -                                      Partnership Debt - Triple V Dairy
 Chrysler Capital                       -                                      Partnership Debt - Triple V
 Colson Auto Parts                       $     22,015.65                       Partnership Debt - Triple V Dairy
 Costa Spraying, Inc.                    $      3,249.25                       Partnership Debt - Triple V
 Crop Production Services                $     25,716.00                       Partnership Debt - Triple V Dairy
 CRV USA Holdings, Inc.                  $     23,489.60                       Partnership Debt - Triple V Dairy
 Daniel Padilla on behalf of himself                                           For Notice Purposes - Stipulated
 and others similarly situated 2554                                            judgement in wage and hour
 Waukena Dr. Tulare, CA 93274           $     325,000.00                       lawsuit re Triple V Dairy
          Case 6:21-cv-00043-ADA-JCM Document 1-8 Filed 01/18/21 Page 6 of 8



Danny Garcia                       $     47,200.00       Partnership Debt - Triple V Dairy
Delray Tire                        $      5,480.16       Partnership Debt - Triple V Dairy
Diesel & Pump Injector             $      4,928.00       Partnership Debt - Triple V Dairy
                                                         For notice purposes – general
Edward and April Valadao           -                     partner/Triple V
                                                         Attorneys for Triple V Recorder –
Fishman, Larsen, & Callister       -                     for notice purposes
Frank's Automotive Inc.             $    13,126.32       Partnership Debt - Triple V Dairy
G&G Cattle LLP                      $    10,000.00       Partnership Debt - Triple V Dairy
Gabriel & Sons Silage               $     5,904.00       Partnership Debt - Triple V Dairy
Gary Honeycutt, Receiver           -                     For notice purposes
Goshen West Ranch                   $     5,053.00       Partnership Debt - Triple V Dairy
Griswold, La Salle, et al.         -                     For notice purposes
Hydraulic Controls                  $       433.15       Partnership Debt - Triple V Dairy
Imperial Western Products, Inc.     $     5,586.00       Partnership Debt - Triple V Dairy
Innovative Ag Services              $     2,000.00       Partnership Debt - Triple V Dairy
JC Lansowne, Inc                    $   104,409.35       Partnership Debt - Triple V Dairy
                                                         For Notice purposes - Triple V
John Van Curen, Receiver           $             -       Receiver
Johnson Calf Pens                  $     13,119.10       Partnership Debt - Triple V Dairy
                                                         For Notice Purposes - General
Jose Dimas and Mary Jane Valadao   $            -        Partner/Triple V
Kahn Soares & Conway               $            -        For Notice Purposes
                                                         Attorney for Overland Stockyard -
Kahn Soares & Conway               $            -        for notice purposes
Kings Dairy Supply                 $    57,439.07        Partnership Debt - Triple V Dairy
Kings Dairy Supply                 $   100,180.69        Partnership Debt - Triple V Dairy
Kubota                             $            -        Partnership Debt - Triple V Dairy
Laird Manufacturing                $     5,179.97        Partnership Debt - Triple V Dairy
Lampe Chrysler Dodge               $            -        Partnership Debt - Triple V Dairy
Land O' Lakes                      Unknown               Party to lawsuit
Law Offices of Bradley A. Silva    $            -        For notice purposes
                                                         For notice purposes - Attorneys for
Law Offices of Santos Gomez        $            -        Daniel Padilla
                                                         Party to lawsuit - Partnership debt -
Lawley's Inc                       $    993,757.00       Triple V Dairy
Lawrence Tractor                   $      6,401.41       Partnership Debt - Triple V Dairy
                                                         Partnership Debt - Triple V Dairy /
Leslene A Simoes                   $             -       Dairy landord
Linder Equipment                   $      4,570.96       Partnership Debt - Triple V Dairy
Manuel F. Godinho                  $      6,203.67       (Blank)
Marty Lyons Breeding Services      $      4,500.00       Partnership Debt - Triple V Dairy
                                                         For Notice Purposes - Western
McCormick, Barstow, et al.         $            -        Milling, LLC
Mid Valley Cotton Growers, Inc     $    18,092.00        Partnership Debt - Triple V Dairy
Mid Valley Pipe & Supply           $    17,923.72        Partnership Debt - Triple V Dairy
Miguesl Dairy Service              $    12,778.32        Partnership Debt - Triple V Dairy
Morris Levin & Son                 $    14,931.33        Partnership Debt - Triple V Dairy
Myersward Tractor                  $     1,184.22        Partnership Debt - Triple V Dairy
Netto Ag                           $    63,542.73        Partnership Debt - Triple V Dairy
Overland Stockyard                 $ 1,338,041.00        Partnership Debt - Triple V Dairy
Praxair Distributing Inc           $       607.98        Partnership Debt - Triple V Dairy
            Case 6:21-cv-00043-ADA-JCM Document 1-8 Filed 01/18/21 Page 7 of 8



                                                                               Party to lawsuit - Partnership Debt -
 Rabobank, N.A.                         $ 8,335,443.00                         Triple V Dairy
 Raimondo & Associates                  $               -                      For Notice Purposes
 RC Farms                               $      11,865.00                       Partnership Debt - Triple V Dairy
 Refugio's Wedling & Repair             $      10,484.00                       Partnership Debt - Triple V Dairy
 Robinson Calf Ranch                    $      16,074.20                       Partnership Debt - Triple V Dairy
 Rodarakis & Sousa                      $               -                      For Notice Purposes - Lawley's
 Roman Electric, Inc                    $          332.00                      Partnership Debt - Triple V Dairy
 Saetzman Auto & Electric               $        1,903.11                      Partnership Debt - Triple V Dairy
 Sallyport Commercial Finance,
 LLC                                    $      16,232.29                       Partnership Debt - Triple V Dairy
 Saul Tafoya                            $        9,072.00                      Partnership Debt - Triple V Dairy
 Sousa & Company                        $               -                      For Notice Purposes
 Stanislaus Farm Supply                 $      23,885.40                       Partnership Debt - Triple V Dairy
 Stoel Rives LLp                        $               -                      Attorneys for Land O' Lakes
 TF Tire & Service                      $      13,896.74                       Partnership Debt - Triple V Dairy
 TJI Trucking                           $     120,128.00                       Partnership Debt - Triple V Dairy
 Tulare County Roll-Off                 $        2,519.21                      Partnership Debt - Triple V Dairy
 Tulare Dairy Herd Improvement
 Assoc                                  $          727.82                      Partnership Debt - Triple V Dairy
 Tule Trash Co                          $        1,413.64                      Partnership Debt - Triple V Dairy
 US Farm Systems                        $        1,606.91                      Partnership Debt - Triple V Dairy
 US Trustee's Office                    -                                      For Notice Purposes
 Valadao Dairy                          $        4,684.80                      Partnership Debt - Triple V Dairy
 Valley Agriculture Software Inc        $        6,433.00                      Partnership Debt - Triple V Dairy
 Veterinary Services, Inc               $     536,670.24                       Partnership Debt - Triple V Dairy
 Water Well Solutions                   $      16,635.88                       Partnership Debt - Triple V Dairy
 West Tulare Ag Holdings LLC            $               -                      Partnership Debt - Triple V Dairy
 Western Equipment Finance, Inc         $               -                      Partnership Debt - Triple V Dairy
 Western Milling                        Unknown                                Partnership Debt - Triple V Dairy
 Willitts Pump                          $      29,355.00                       Partnership Debt - Triple V Dairy
 Wolf, Rifkin, Shapiro, Schulman        $               -                      For notice purposes - Lawley's
 Wolf, Rifkin, Shapiro, Schulman        $               -                      For notice purposes - Lawley's
 WW Generators                          $          753.23                      Partnership Debt - Triple V Dairy
 TOTALS:                                $ 13,645,972.04
[Valadao Voluntary Petition for Individuals Filing for Bankruptcy, filed 2/15/19]

2017: In His Annual Personal Financial Disclosure Report, Valadao Disclosed Being A Partner At Valadao
Dairy. [Clerk of the House of Representatives, filed 6/12/18]

CalOSHA Fined Valadao Dairy $6,450 For Safety Violations Relating To The Incident. “The California
Division of Occupational Safety and Health (CalOSHA) cited and fined Valadao Dairy for safety violations. One
was that ‘the employer did not provide training and instruction for the employee who was injured operating the
waste separator at the dairy.’ The second, more serious violation was for failing to have guardrails around the
elevated platform where Ocampo was standing as he scraped manure solids that had clogged a screen near the
auger. CalOSHA initially proposed to fine the dairy $13,275 for the violations; the penalty was later negotiated
down to $6,450, which was paid in May 2017.” [Fresno Bee, 2/11/20]

Valadao Dairy Was Found To Be Responsible For 80 Percent Of The Accident That Resulted In An
Employee Losing His Right Arm Below The Elbow. “Former Rep. David Valadao’s family dairy is asking a
California appeals court to reconsider part of a recent jury verdict that held the farm mostly responsible for a 2016
accident that severed an employee’s hand. His dairy’s worker’s compensation insurance carrier had been trying to
            Case 6:21-cv-00043-ADA-JCM Document 1-8 Filed 01/18/21 Page 8 of 8



limit its potential financial losses from an incident in which employee Carlos Martinez Ocampo’s arm was caught
in an auger and cut off below the right elbow. A Kings County jury in October found that Valadao Dairy bore the
greatest share of responsibility for the incident, assigning 80 percent of fault to the dairy, while the manufacturer of
the equipment, Tulare-based U.S. Farm Systems, was deemed 20 percent responsible.” [Fresno Bee, 2/11/20]
